                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

RICKY F. MADEWELL,                                 )
                                                   )
                 Plaintiff,                        )
                                                   )
       v.                                          )           No. 4:18CV999 HEA
                                                   )
ST. LOUIS COUNTY JAIL,                             )
                                                   )
                 Defendant.                        )

                              OPINION, MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of plaintiff Ricky F. Madewell for

leave to commence this civil action without prepayment of the required filing fee. (Docket No.

3). Having reviewed the motion and the financial information submitted in support, the Court has

determined that plaintiff lacks sufficient funds to pay the entire filing fee, and will assess an

initial partial filing fee of $1.00. See 28 U.S.C. § 1915(b)(1). Additionally, for the reasons

discussed below, the Court will direct plaintiff to file a second amended complaint on a Court-

provided form.

                                       28 U.S.C. § 1915(b)(1)

       Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner’s account, or (2) the average monthly balance in the prisoner’s account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month’s income credited to the prisoner’s
account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these

monthly payments to the Clerk of Court each time the amount in the prisoner’s account exceeds

$10.00, until the filing fee is fully paid. Id.

        In support of the instant motion, plaintiff submitted an affidavit and a certified inmate

account statement. (Docket No. 5). The inmate account statement covers only two months, and

shows a starting balance of $-2.00 and an ending balance of $0.25. Due to a lack of more

complete information, the Court will require plaintiff to pay an initial partial filing fee of $1.00.

See Henderson v. Norris, 129 F.3d 481, 484 (8th Cir. 1997) (stating that when a prisoner is

unable to provide a certified copy of his prison account statement, the court should assess an

amount “that is reasonable, based on whatever information the court has about the prisoner’s

finances”). If plaintiff is unable to pay the initial partial filing fee, he must submit an updated

copy of his prison account statement in support of his claim.

                                  Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim under 42 U.S.C. § 1983, a plaintiff must demonstrate a plausible claim for relief,

which is more than a “mere possibility of misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. at 678. Determining whether a complaint states a plausible claim for relief is a context-

specific task that requires the reviewing court to draw upon judicial experience and common

sense. Id. at 679. The court must “accept as true the facts alleged, but not legal conclusions or

threadbare recitals of the elements of a cause of action, supported by mere conclusory



                                                  2
statements.” Barton v. Taber, 820 F.3d 958, 964 (8th Cir. 2016). See also Brown v. Green Tree

Servicing LLC, 820 F.3d 371, 372-73 (8th Cir. 2016) (stating that court must accept factual

allegations in complaint as true, but “does not accept as true any legal conclusion couched as a

factual allegation”).

       When reviewing a pro se complaint under § 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A “liberal construction”

means that if the essence of an allegation is discernible, the district court should construe the

plaintiff’s complaint in a way that permits his or her claim to be considered within the proper

legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015). However, even pro se

complaints are required to allege facts which, if true, state a claim for relief as a matter of law.

Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also Stone v. Harry, 364 F.3d 912,

914-15 (8th Cir. 2004) (stating that federal courts are not required to “assume facts that are not

alleged, just because an additional factual allegation would have formed a stronger complaint”).

In addition, affording a pro se complaint the benefit of a liberal construction does not mean that

procedural rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those

who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                           Background

       Plaintiff is a pretrial detainee at the St. Louis County Justice Center. He has filed this

civil action pursuant to 42 U.S.C. § 1983. Plaintiff names the St. Louis County Justice Center as

the only defendant.

       On June 19, 2018, plaintiff filed his original complaint, which came in the form of a

handwritten letter. (Docket No. 1). The Court ordered plaintiff to file an amended complaint on a

Court-provided form. (Docket No. 4). Plaintiff has duly complied with this order, and has



                                                 3
submitted an amended complaint.

                                           The Amended Complaint

         Plaintiff states that on May 3, 2018, he was assaulted by two lieutenants of the St. Louis

County Justice Center. (Docket No. 6 at 3). The incident occurred at approximately 9:10 a.m.,

when two captains and eight lieutenants came to plaintiff’s cell and attempted to tase him.

(Docket No. 6 at 4). In the statement of claim, plaintiff does not identify any of the officers.

However, in a grievance attached to the complaint, plaintiff writes that the individuals who came

to his cell were Captains Jones and Bracy, Lieutenants Obrien, Drews, Kirksey, and Lewis, and

Officers Blust, Phillips, and Paschal1. Plaintiff states that the correctional officers came to his

cell because they had been informed of his refusal to go to court. Plaintiff alleges that Captain

Jones attempted to tase him four times, though the attempts were unsuccessful. At this point,

plaintiff complied with directives to kneel down, and then lay down, on the ground. He was then

handcuffed, with his hands behind his back.

         Plaintiff claims that Captain Jones gave Lieutenant Drews and Lieutenant Lewis an order

to apply force. He alleges he was slammed against a wall by both lieutenants, and that both

lieutenants grabbed him around the neck and choked him until he nearly passed out. Afterwards,

he was placed in a restraint chair at 9:30 a.m. and made to stay there until 8:30 p.m.

         As a result of this alleged assault, plaintiff states that his neck was injured and his throat

“cracked.” He further claims that he was refused medical treatment. Plaintiff seeks his immediate

release from custody, as well as $250,000 in damages.




1
  The Court will treat this attachment as part of the pleadings. See Fed. R. Civ. P. 10(c) (“A copy of a written
instrument that is an exhibit to a pleading is part of the pleading for all purposes”).

                                                           4
                                           Discussion

        Plaintiff’s amended complaint contains allegations regarding the use of excessive force

by correctional officers. These allegations are serious, and if properly pleaded, could be

sufficient to pass through § 1915 review. However, the amended complaint in its current form

fails to state a claim.

        Plaintiff states that he is a pretrial detainee. The Due Process Clause protects pretrial

detainees from the use of excessive force amounting to punishment. Kingsley v. Hendrickson,

135 S.Ct. 2466, 2473 (2015). See also Bell v. Wolfish, 441 U.S. 520, 535 (1979) (stating that

“under the Due Process Clause, a detainee may not be punished prior to an adjudication of guilt

in accordance with due process of law”); and Smith v. Conway, Ark., 759 F.3d 853, 858 (8th Cir.

2014) (stating that “the Due Process Clause prohibits any punishment of a pretrial detainee, be

that punishment cruel-and-unusual or not”). Analysis of excessive force claims under the Due

Process Clause focuses on whether the defendant’s purpose in using force was “to injure, punish,

or discipline the detainee.” Edwards v. Byrd, 750 F.3d 728, 732 (8th Cir. 2014). The Fourteenth

Amendment gives state pretrial detainees “rights which are at least as great as the Eighth

Amendment protections available to a convicted prisoner.” Walton v. Dawson, 752 F.3d 1109,

1117 (8th Cir. 2014). Indeed, pretrial detainees are afforded greater protection than convicted

inmates in the sense that the Due Process Clause prohibits the detainee from being punished. Id.

        The amended complaint contains factual allegations indicating an excessive force claim

under the Fourteenth Amendment. However, plaintiff has named the St. Louis County Justice

Center as the only defendant. A county jail is not a legal entity amenable to suit. Owens v. Scott

Cty. Jail, 328 F.3d 1026, 1027 (8th Cir. 2003). See also Ketchum v. City of West Memphis, Ark.,

974 F.2d 81, 82 (8th Cir. 1992) (stating that “departments or subdivisions” of local government



                                                5
are not “juridical entities suable as such”); and De La Garza v. Kandiyohi Cty. Jail, 18 Fed.

Appx. 436, 437 (8th Cir. 2001) (affirming district court dismissal of county jail and sheriff’s

department as parties because they are not suable entities).

       Even if St. Louis County was to be substituted as a proper party defendant, plaintiff has

not alleged any facts to establish municipal liability. See Mick v. Raines, 883 F.3d 1075, 1089

(8th Cir. 2018) (stating that municipal liability may attach if the constitutional violation “resulted

from (1) an official municipal policy, (2) an unofficial custom, or (3) a deliberately indifferent

failure to train or supervise”); and Marsh v. Phelps Cty., 902 F.3d 745, 751 (8th Cir. 2018)

(recognizing municipal “claims challenging an unconstitutional policy or custom, or those based

on a theory of inadequate training, which is an extension of the same”). Moreover, for purposes

of § 1983, it is not sufficient to merely allege that a municipality employed a person who

committed a constitutional violation. See Monell v. Dep’t of Soc. Servs. of City of New York, 436

U.S. 658, 690 (1978) (“[A] municipality cannot be held liable solely because it employs a

tortfeasor”); and A.H. v. City of St. Louis, Mo., 891 F.3d 721, 728 (8th Cir. 2018) (“In an action

under § 1983, a municipality…cannot be liable on a respondeat superior theory”). As such,

plaintiff has not stated a claim against defendant St. Louis County Justice Center, which is the

only named defendant in plaintiff’s amended complaint.

       In plaintiff’s statement of claim and the attached grievance, plaintiff identifies several

individuals who he alleges were involved in violating his constitutional rights. Plaintiff, though,

does not provide these names in the case caption or specifically classify them as defendants.

Even if these individuals were to be substituted as proper party defendants, plaintiff has failed to

indicate whether he is suing the officers in their official capacities, their individual capacities, or

both. When a complaint is silent as to the capacity in which a defendant is being sued, the



                                                  6
complaint is interpreted as including only official capacity claims. Baker v. Chisom, 501 F.3d

920, 923 (8th Cir. 2007). See also Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir.

1999) (“[I]n order to sue a public official in his or her individual capacity, a plaintiff must

expressly and unambiguously state so in the pleadings, otherwise, it will be assumed that the

defendant is sued only in his or her official capacity”). A suit brought against a state official in

his or her official capacity pursuant to § 1983 is not a suit against the official, but rather a suit

against the official’s office. Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989).

Accordingly, a plaintiff suing a public employee in his or her official capacity “sues only the

public employer and therefore must establish the municipality’s liability for the alleged

conduct.” Kelly v. City of Omaha, Neb., 813 F.3d 1070, 1075 (8th Cir. 2016).

       In this action, all of the correctional officers identified by plaintiff in his grievance are

employees of St. Louis County Justice Center. In order to establish municipal liability, plaintiff

would have to establish a policy, custom, or failure to train claim against St. Louis County. As

noted above, plaintiff has not alleged facts that support such a claim.

       Because plaintiff is proceeding pro se, he will be given an opportunity to rectify the

deficiencies of his amended complaint.

       Plaintiff should type or neatly print the second amended complaint. The second amended

complaint must be on the Court-provided form that will be provided to plaintiff. See E.D. Mo.

L.R. 45-2.06(A) (“All actions brought by pro se plaintiffs or petitioners should be filed on Court-

provided forms”). In the “Caption” section of the Court-provided form, plaintiff should clearly

name each and every party he is intending to sue. See Fed. R. Civ. P. 10(a) (“The title of the

complaint must name all the parties”).

       In the “Statement of Claim” section, plaintiff should provide a short and plain statement



                                                 7
of the factual allegations supporting his claim. See Fed. R. Civ. P. 8(a). Plaintiff should select the

claim(s) he wishes to pursue, and limit the factual allegations to only the defendant(s) who were

actually involved. If plaintiff names more than one defendant, he must assert only claims that are

related to each other. See Fed. R. Civ. P. 20(a)(2). Alternatively, plaintiff may name one single

defendant and bring as many claims as he has against him or her. See Fed. R. Civ. P. 18(a).

Plaintiff must specify whether he intends to sue each defendant in an official capacity, an

individual capacity, or both.2

           Plaintiff should put each claim into a numbered paragraph, and each paragraph should be

“limited as far as practicable to a single set of circumstances.” See Fed. R. Civ. P. 10(b). Plaintiff

should begin by writing the defendant’s name. In separate, numbered paragraphs under that

name, plaintiff should write a short and plain statement of the factual allegations supporting his

claim against that specific defendant. If plaintiff is suing more than one defendant, he should

follow the same procedure for each defendant. In other words, for each particular defendant,

plaintiff must separately write the defendant’s name and then, under the name, provide a short

and plain statement of factual allegations against that defendant. The Court emphasizes that the

“Statement of Claim” requires more than “legal conclusions or threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements.” See Barton, 820 F.3d

at 964.

           After receiving the second amended complaint, the Court will review it pursuant to 28

U.S.C. § 1915. Plaintiff’s failure to make specific factual allegations against a defendant will

result in the dismissal of that defendant. Plaintiff is warned that the filing of an amended

complaint completely replaces the original complaint. This means that claims that are not re-

alleged in the second amended complaint will be deemed abandoned. See In re Wireless Tel.
2
    The failure to sue a defendant in his or her individual capacity may result in the dismissal of that defendant.

                                                              8
Fed. Cost Recovery Fees Litig., 396 F.3d 922, 928 (8th Cir. 2005) (“It is well-established that an

amended complaint supercedes an original complaint and renders the original complaint without

legal effect”). If plaintiff fails to file a second amended complaint on a Court-provided form

within thirty (30) days in accordance with the instructions set forth herein, the Court will dismiss

this action without prejudice and without further notice to plaintiff.

       Additionally, plaintiff has filed a motion to appoint counsel. (Docket No. 2). “A pro se

litigant has no statutory or constitutional right to have counsel appointed in a civil case.” Stevens

v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998). When determining whether to appoint counsel for

an indigent litigant, the Court considers relevant factors, such as the complexity of the case, the

ability of the pro se litigant to investigate the facts, the existence of conflicting testimony, and

the ability of the pro se litigant to present his or her claim. Phillips v. Jasper Cty. Jail, 437 F.3d

791, 794 (8th Cir. 2006).

       After reviewing these factors, the Court finds that the appointment of counsel is not

warranted at this time. Plaintiff has demonstrated, at this point, that he can adequately present his

claims to the Court. Additionally, neither the factual nor legal issues in this case appear to be

complex. The Court will entertain future motions for appointment of counsel as the case

progresses.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis

(Docket No. 3) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $1.00 within

thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance payable to

“Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison



                                                  9
registration number; (3) the case number; and (4) the statement that the remittance is for an

original proceeding.

       IT IS FURTHER ORDERED that plaintiff’s motion to appoint counsel (Docket No. 2)

is DENIED at this time.

       IT IS FURTHER ORDERED that plaintiff shall file a second amended complaint on

the Court-provided form, in accordance with the instructions set forth above, within thirty (30)

days from the date of this order.

       Plaintiff’s failure to timely comply with this order will result in the dismissal of this

case without prejudice and without further notice.

       IT IS FURTHER ORDERED that the Clerk of Court shall provide plaintiff with a copy

of the Court’s prisoner civil rights form.

       IT IS FURTHER ORDERED that upon the filing of the second amended complaint, the

Court will review the amended complaint pursuant to 28 U.S.C. § 1915.

       Dated this 24th day of October, 2018.



                                                       HENRY EDWARD AUTREY
                                                    UNITED STATES DISTRICT JUDGE




                                               10
